Citation Nr: 0532739	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-17 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for diabetes mellitus, 
type II. 

3.  Entitlement to service connection for kidney cancer. 

4.  Entitlement to service connection for bladder cancer. 

5.  Entitlement to service connection for macular 
degeneration. 


REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from April 1951 to 
April 1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Reno, Nevada, Regional Office (RO).

In January 2004, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record. 

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

There is no evidence of diabetes mellitus, type II; kidney 
cancer; bladder cancer; or macular degeneration in service or 
for many years thereafter, and no competent evidence of a 
nexus between these disorders and his period of active 
service.   



CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus, type II, is not 
established.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.  Service connection for kidney cancer is not established.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. § 
3.303 (2005).  

3.  Service connection for bladder cancer is not established.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. § 
3.303 (2005).  

4.  Service connection for macular degeneration is not 
established.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claims for 
entitlement to service connection for diabetes mellitus, type 
II; kidney cancer; bladder cancer, and macular degeneration 
has been accomplished.

Through a January 2002 notice letter, and an October 2003 
notice letter, and a May 2003 statement of the case, the RO 
notified the veteran and his representative of the legal 
criteria governing the claims, the evidence that had been 
considered in connection with the appeal, and the bases for 
the denial of the claims.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the January 2002 and October 2003 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
Furthermore, the veteran was requested to provide the RO with 
any evidence or information in his possession pertaining to 
his claims.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claims.  As 
indicated above, all four content of notice requirements have 
been met in connection with the claims herein decided.  

With respect to the fourth requirement, the Board notes that 
the veteran has submitted in support of his claims pertinent 
service medical records that he had in his possession.  As 
such, the Board finds the veteran to be on notice to provide 
any evidence in his possession that pertains to the claims, 
and on these facts, any omission by the RO is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102 (2005).]

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such pre-
adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements regarding the issues of diabetes 
mellitus, type II; kidney cancer; bladder cancer, and macular 
degeneration were provided to the veteran prior to the August 
2002 rating action on appeal.  The Board finds that the lack 
of full, pre-adjudication notice in this appeal does not, in 
any way, prejudice the veteran.  In this regard, the Court 
has also held that an error in the adjudicative process is 
not prejudicial unless it "affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds that, with respect to the matters 
herein decided, any delay in issuing the section 5103(a) 
notice was not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication, in that 
each claim was fully developed and re-adjudicated after 
notice was provided.  

As indicated above, the May 2002 statement of the case 
notified the veteran what was needed to substantiate his 
claims and also identified the evidence that had been 
considered with respect to the claims.  Furthermore, in the 
January 2002 and October 2003 notice letters, the RO advised 
the veteran of VA's responsibilities to notify and assist him 
in his claims.  After the notice letters and the statement of 
the case, the veteran was afforded an opportunity to respond.  

In January 2004, the veteran filed additional evidence and 
waived RO consideration of it.  The veteran has not 
identified any other medical treatment providers from whom he 
wanted the RO to obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with any claim 
currently under consideration.  The veteran's service medical 
records are associated with the claims file, as are VA and 
non-VA medical records.  The medical evidence of record is 
sufficient to address all of the issues on appeal.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional, existing evidence pertinent to the claims for 
service connection for diabetes mellitus, type II; kidney 
cancer; bladder cancer, and macular degeneration that needs 
to be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless. See 
ATD Corp., 159 F.3d 534; Cf. 38 C.F.R. § 20. 1102.

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims herein decided.  

II.  Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases, including diabetes mellitus, are 
presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 
38 C.F.R. §§ 3.307, 3.309(a).    

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002).  



a.  Diabetes Mellitus, Type II; Kidney Cancer; Bladder 
Cancer, 
and Macular Degeneration

The Board notes that there is no evidence of diabetes 
mellitus, type II; kidney cancer; bladder cancer, or macular 
degeneration during service.  That is, there is no notation 
of the claimed disorders and no documented diagnoses or 
treatment.  The April 1955 service separation examination 
report is negative for complaints or findings of the claimed 
disorders.  The service records only provide evidence against 
his claim. 

Moreover, there is no finding of diabetes mellitus diagnosed 
within the presumptive year after discharge. 38 C.F.R. 
§§ 3.307, 3.309(a).    

In fact, despite the veteran's contentions, there is no 
medical evidence or diagnoses of his claimed disorders until 
many years after the veteran's separation from service in 
1955.  VA and non-VA post-service medical evidence, beginning 
in the 1980s, shows that the veteran has been diagnosed as 
having diabetes mellitus, type II; kidney cancer; bladder 
cancer; and macular degeneration.  

During the January 2004 hearing before the undersigned, the 
veteran recalled that the Armed Forces Institute of Pathology 
performed a nephrectomy around 1980, and the bladder cancer 
was diagnosed about six months later.  He was first diagnosed 
with diabetes in the 1990s, and he feels that the macular 
degeneration developed as a result of the diabetes.  His 
oncologist reportedly told him that his kidney cancer was 
caused by an exogenous material. 

Given that the veteran's diabetes mellitus, type II; kidney 
cancer; bladder cancer; and macular degeneration were 
diagnosed over 25 years after discharge, service connection 
may not be established based on chronicity in service or for 
disability first seen in service with continuous symptoms 
thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-
97.  In addition, the presumption of in-service incurrence 
for diabetes mellitus is not for application.  38 U.S.C.A. 
§§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a)(3) 
3.309(a).  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorders.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

Moreover, the Board finds no competent evidence of a nexus 
between the veteran's current diabetes mellitus, type II; 
kidney cancer; bladder cancer; or macular degeneration and 
his period of active service.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  The 
Board emphasizes that the veteran, as a lay person, is not 
competent to offer an opinion as to the etiology of his 
disorder.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Thus, his personal opinion 
that he developed diabetes mellitus, type II; kidney cancer; 
bladder cancer; and macular degeneration during service or 
that it is otherwise related to service is not a sufficient 
basis for awarding service connection.  

Although there is private medical evidence documenting 
treatment for kidney and bladder cancer in the 1980s, it does 
not offer any opinion that establishes a nexus between these 
disorders and service.  Based on the above, the Board must 
find that this evidence provides little, if any, evidence in 
support of the veteran's claim.   

Subsequent VA records offer no additional comment as to the 
etiology of the veteran's claimed disorders.  Absent such 
competent evidence of a nexus, the claims must be denied.  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for diabetes mellitus, 
type II; kidney cancer; bladder cancer; or macular 
degeneration.  38 U.S.C.A. § 5107(b).  The appeal with 
respect to these issues is denied.  



ORDER

Service connection for diabetes mellitus, type II; kidney 
cancer; bladder cancer; and macular degeneration is denied.  


REMAND

The veteran is also seeking service connection for PTSD.  

In written statements, an August 2001 VA psychiatric 
examination report, and during a hearing before the 
undersigned in January 2004, the veteran reported stressful 
events when he served in the Navy off the shores of Korea.  
He was trained as a hospital corpsman to treat patients.  His 
first patient was a Korean veteran who had a shattered leg in 
which gangrene had set in.  He participated in autopsies and 
preparing dead bodies for the funeral director. He was 
stationed aboard various Naval ships performing his duty as a 
hospital corpsman. On one occasion, a ship's steam line broke 
and the veterans treated the soldiers for burns in which 
their skin was falling off their legs like stockings. He 
explained that the ship was stationed in hostile waters.  
According to the August 2001 VA psychiatric examination 
report, he recalled helping a serviceman who had fallen in 
the hole aboard ship.  The veteran explained that he had to 
take a boom down to help get the serviceman up. While doing 
this, he could see the firing from the other ships and the 
shore guns firing at each other.  The veteran was uncertain, 
but he believed that he was first diagnosed with PTSD in 
1994.  

Establishing service connection for PTSD currently requires: 
(1) medical evidence diagnosing PTSD in accordance with § 
4.125(a) of this chapter; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2005); see Cohen v. Brown, 10 Vet. App. 128 (1997).

The August 2001 VA examination report shows a diagnosis of 
PTSD consistent with the DSM-IV.  Thus, there is an 
acceptable diagnosis of PTSD.  

With regard to the validity of the averred stressor, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 2002).  When a veteran 
is found to have engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. §§ 3.304(d), (f) (2005).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra.  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the 
veteran in that case, who had a non-combat MOS, claimed that 
he was exposed to rocket attacks while stationed at Da Nang.  
Records for the veteran's unit corroborated the veteran's 
assertion that enemy rocket attacks occurred during the time 
he was stationed at Da Nang, but did not document his 
personal participation.  The Court in this case determined 
that the veteran's presence with his unit at the time the 
attacks occurred corroborated his statement that he 
experienced such attacks personally.  Citing Suozzi v. Brown, 
10 Vet. App. 307 (1997), the Court concluded that the Board 
erred in interpreting the corroboration requirement too 
narrowly by requiring the veteran to corroborate his actual 
proximity to and participation in the rocket attacks on Da 
Nang.  Id. at 128-29.

Accordingly, it must be determined on remand if the veteran 
engaged in combat with the enemy during his averred 
stressors.  VA's General Counsel has defined the ordinary 
meaning of the phrase "engaged in combat with the enemy" to 
mean that the veteran must have personally participated in a 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  

The veteran's DD-214 and personnel records confirm his 
service in the Navy and that he was awarded the Korean 
Service Medal.  The veteran's military occupational specialty 
(MOS) was hospital corpsman.  Although awards, medals, or 
decorations conclusively indicating combat were not 
authorized, his personnel records show that he was recognized 
to wear Engagement Stars on the Korean Service Medal, and for 
outstanding performance of duties during replenishment 
operations in support of combatant vessels while in Korean 
waters during the period from April 1953 to September [1953], 
apparently while serving on the U.S.S. ALSTEDE.  

In order to determine whether the veteran was involved in 
combat, as explained below, an attempt should be made to 
verify these claimed stressors with the United States Armed 
Services Center for Research of Unit Records (CURR).
 
In view of the foregoing, this case is REMANDED to the RO or 
the Appeals Management Center for the following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO of 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

2.  The RO or the AMC should prepare a 
summary of all of the veteran's alleged 
in-service stressful experiences, 
including those identified during the 
veteran's January 2004 testimony.  An 
attempt should be made to provide 
specific dates to within a 60-day time 
frame of the alleged stressors.  This 
summary, along with a copy of the 
veteran's DD Form 214 and his service 
personnel records, as summarized above, 
should be sent to the United States Armed 
Services Center for Research of Unit 
Records (CURR), 7798 Cissna Road, 
Springfield, Virginia,  22150-3197.  CURR 
should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors.  

3.  If, and only if, the RO or the AMC 
determines that the veteran was exposed 
to a verified or combat-related stressor, 
the veteran should be scheduled for a VA 
psychiatric examination.  

*	The examiner should be asked to make 
a determination as to whether the 
veteran has PTSD and, if so, to 
provide an opinion as to whether it 
is at least as likely as not that 
such PTSD is a result of the 
verified or combat-related in-
service stressor.  

*	The veteran's claims file must be 
provided to and reviewed by the 
examiner.  The VA examiner should 
state on the examination report 
whether such review of the record 
has been made.  The examiner must 
ensure that all indicated tests and 
studies are accomplished.  

*	The examiner should provide reasons 
and bases for all opinions 
expressed.  

4.  Thereafter, the RO or the AMC should 
review the claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the issue of entitlement to 
service connection for PTSD based on a de 
novo review of all pertinent evidence.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and afforded the requisite 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion, either legal or 
factual, as to any ultimate disposition warranted.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


